DETAILED ACTION
1.	This office action is in response to communication filed on 05/25/2020. Claims 1-20 are pending on this application.

Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 9 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No 10,700,714. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 6 of patent disclosed every limitation of applicant claimed invention.


Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 1-3, 10, 16, 17 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lo et al. Pub. No. 2010/0281337.
Regarding claim 1. Fig. 2 and Fig. 5 of Xin discloses a method of operating a decoder (paragraph 0012) which includes variable nodes (202) and check nodes (204), the method comprising: receiving, at a first check node (C1) among the check nodes (204), variable-to-check messages (Mv7[Wingdings font/0xE0] C1; Mv11[Wingdings font/0xE0] C1; the magnitude of each outgoing message to each variable node is computed by finding the minimum value among the magnitudes of all the received messages from other variable nodes that are connected to the check node.  This operation is performed in the minimum winner-take-all (WTA) modules”) of the received V2C messages (Mv7[Wingdings font/0xE0] C1; Mv11[Wingdings font/0xE0] C1; Mv12[Wingdings font/0xE0] C1; Mv19[Wingdings font/0xE0] C1) having a specific magnitude (WTA; paragraph 0029 discloses “minimum value” of input variable messages); determining, at the first check node (Fig. 5), a magnitude| U| of a check-to-variable message (Mv7[Wingdings font/0xE0] C1; Mv11[Wingdings font/0xE0] C1; Mv12[Wingdings font/0xE0] C1; Mv19[Wingdings font/0xE0] C1)  to be transmitted from the first check node (Fig. 5) to a first variable node (Mc1[Wingdings font/0xE0] V7) among the variable nodes (202) using a magnitude ( |U|) of a V2C message (Mv7[Wingdings font/0xE0] C1) of the first variable node (V7) and the determined number (Mv7[Wingdings font/0xE0] C1; Mv11[Wingdings font/0xE0] C1; Mv12[Wingdings font/0xE0] C1; Mv19[Wingdings font/0xE0] C1) of the received V2C messages (Mv7[Wingdings font/0xE0] C1; Mv11[Wingdings font/0xE0] C1; Mv12[Wingdings font/0xE0] C1; Mv19[Wingdings font/0xE0] C1) having the specific magnitude (WTA; paragraph 0029 discloses “minimum value” of input variable messages); determining, at the first check node (Fig. 5), a sign bit (SIGN in Fig. 5) of the C2V message (MC1[Wingdings font/0xE0] V7) to be transmitted from the first check node (Fig. 5) to the first variable node(V7) among the variable nodes (202) based on sign bit (SIGN in Fig. 5) of the received V2C messages (Mv7[Wingdings font/0xE0] C1; Mv11[Wingdings font/0xE0] C1; Mv12[Wingdings font/0xE0] C1; Mv19[Wingdings font/0xE0] C1 in Fig. 5), transmitting the C2V message (MC1[Wingdings font/0xE0] V7)  from the first check node (Fig. 5) to the first variable node (V7) of the decoder (Fig. 2).  
Regarding claim 2. The method of claim 1, Fig. 2 and Fig. 5 further discloses wherein the determining a sign bit (SIGN) of the C2V message (MC1[Wingdings font/0xE0] V7)  comprises: performing a first exclusive OR (SM; paragraph 0026 discloses ”multiplication of the sign is implemented by an XOR function operation on the sign bits”; and performing a second exclusive OR operation (ASTR) on a result of the first 
Regarding claim 3. The method of claim 1, Fig. 2 further disclose wherein the check node module (204) is further configured to, after transmitting the C2V message (mc1[Wingdings font/0xE0] v1), determining, at the first variable node (v1), a V2C message (mv1[Wingdings font/0xE0] c1) to be transmitted from the first variable node (v1) to the first check node (c1) using C2V messages (… mc2[Wingdings font/0xE0] v32) of the check nodes (204 in Fig. 2) exclusive of the first check node (c1).  
Regarding claim 10. Fig. 2, Fig. 4 and Fig. 5 of A method of operating a decoder (paragraph 0012) which includes variable nodes (202) and check nodes (204), the method comprising: receiving, at a first check node (Fig. 5) among the check nodes (204), variable-to-check (V2C) messages (Mv7[Wingdings font/0xE0] C1; Mv11[Wingdings font/0xE0] C1; Mv12[Wingdings font/0xE0] C1; Mv19[Wingdings font/0xE0] C1) from the variable nodes (202); determining, at the first check node (Fig. 5), a number of the received V2C messages (Mv7[Wingdings font/0xE0] C1; Mv11[Wingdings font/0xE0] C1; Mv12[Wingdings font/0xE0] C1; Mv19[Wingdings font/0xE0] C1; see paragraph 0029 discloses “the magnitude of each outgoing message to each variable node is computed by finding the minimum value among the magnitudes of all the received messages from other variable nodes that are connected to the check node.  This operation is performed in the minimum winner-take-all (WTA) modules”) having a specific magnitude (WTA; paragraph 0029 discloses “minimum value” of input variable messages); determining, at the first check node (Fig. 5), a magnitude (|U|) of a check-to-variable (C2V) message (Mv7[Wingdings font/0xE0] C1)   to be transmitted from the first check node (Fig. 5) to a first variable node (V7)  among the variable nodes (202) using a magnitude (|U|) of a V2C message (Mv7[Wingdings font/0xE0]C1) of the first variable node (V7) and the determined number of the received V2C messages (Mv7[Wingdings font/0xE0] C1; Mv11[Wingdings font/0xE0] C1; Mv12[Wingdings font/0xE0] C1; Mv19[Wingdings font/0xE0] C1; see paragraph 0029 discloses “the magnitude of each outgoing message to each variable node is computed by finding the minimum value among the magnitudes of all the received messages from other variable nodes that are connected to the check node.  This operation is performed in the minimum winner-take-all (WTA) modules”) having the specific magnitude (WTA; paragraph 0029 discloses “minimum value” of input variable messages); 32SEC.4112C transmitting the C2V message (Mv7[Wingdings font/0xE0] C1)   from the first check node (Fig. 5) to the first variable node (V7) among the variable nodes (202) of the decoder (Fig. 2); and Fig. 2 further disclose after transmitting the C2V message (mc1[Wingdings font/0xE0] v1), determining, at the first variable node (v1), a V2C message (mv1[Wingdings font/0xE0] c1) to be transmitted from the first variable node (v1) to the first check node (c1) using C2V messages (… mc2[Wingdings font/0xE0] v32) of the check nodes (204 in Fig. 2) exclusive of the first check node (c1).  
Regarding claim 16. The method of claim 10, Fig. 5 further comprising: determining a sign bit (SIGN) of the C2V message (mc4[Wingdings font/0xE0] v1; mc15[Wingdings font/0xE0] v1; mc22[Wingdings font/0xE0] v1) to be transmitted from the first check node (Fig. 5) to the first variable node  (202 in Fig. 2) based on sign bits (SIGN) of the received V2C messages (Mv7[Wingdings font/0xE0] C1; Mv11[Wingdings font/0xE0] C1; Mv12[Wingdings font/0xE0] C1; Mv19[Wingdings font/0xE0] C1).  
Regarding claim 17. The method of claim 16, Fig. 2 and Fig. 5 further discloses wherein the determining a sign bit (SIGN) of the C2V message (MC1[Wingdings font/0xE0] V7)  comprises: performing a first exclusive OR (SM; paragraph 0026 discloses ”multiplication of the sign is implemented by an XOR function operation on the sign bits”; and performing a second exclusive OR operation (ASTR) on a result of the first exclusive OR operation  (SM) and a sign bit (SIGN) of a V2C message, among the received V2C messages (Mv7[Wingdings font/0xE0] C1; Mv11[Wingdings font/0xE0] C1; Mv12[Wingdings font/0xE0] C1; Mv19[Wingdings font/0xE0] C1), of the first variable node (V7) to determining (ASTR) the sign bit (SIGN) of the C2V message (MC1[Wingdings font/0xE0] V7 to be transmitted from the first check node (Fig. 5) to the first variable node (V7).  
Regarding claim 19. Fig. 2 and Fig. 5 of Lo et al. discloses a data storage device (line 4 of claim 12)  comprising: a nonvolatile memory device (instruction storage in readable storage medium of claim 12 is a nonvolatile memory); and a controller (computer processor in claim 12) configured to control a write operation, a read operation and an erase operation (read, write and erase operations are intrinsic the magnitude of each outgoing message to each variable node is computed by finding the minimum value among the magnitudes of all the received messages from other variable nodes that are connected to the check node.  This operation is performed in the minimum winner-take-all (WTA) modules”) having a specific magnitude (WTA; paragraph 0029 discloses “minimum value” of input variable messages), each of the V2C messages (Mv7[Wingdings font/0xE0] C1; Mv11[Wingdings font/0xE0] C1; Mv12[Wingdings font/0xE0] C1; Mv19[Wingdings font/0xE0] C1) including a magnitude (|U|) and a sign bit (SIGN); determine a magnitude (|U|) of a check-to-variable (C2V) message (Mc1[Wingdings font/0xE0] V7)  to be transmitted from the first check node (Fig. 5) to a first variable node (V7) among the variable nodes(202) using a magnitude (|U|) of a V2C message (Mv7[Wingdings font/0xE0] C1)  of the first variable node (V7) and the determined number of the received V2C messages (Mv7[Wingdings font/0xE0] C1; Mv11[Wingdings font/0xE0] C1; Mv12[Wingdings font/0xE0] C1; Mv19[Wingdings font/0xE0] C1; see paragraph 0029 discloses “the magnitude of each outgoing message to each variable node is computed by finding the minimum value among the magnitudes of all the received messages from other variable nodes that are connected to the check node.  This operation is performed in the minimum winner-take-all (WTA) modules”) having the specific magnitude (WTA; paragraph 0029 discloses “minimum value” of input variable messages); determining a sign bit (SIGN) of the C2V message (Mc1[Wingdings font/0xE0] V7)   to be transmitted from the first check node (Fig. 5) to the first variable node (V7) among the variable nodes(202) based on sign bits (SIGN) of the received V2C messages (Mv7[Wingdings font/0xE0] C1; 
Regarding claim 20. The decoder of claim 19, Fig. 2 further disclose wherein the check node module (204) is further configured to, after transmitting the C2V message (mc1[Wingdings font/0xE0] v1), determining, at the first variable node (v1), a V2C message (mv1[Wingdings font/0xE0] c1 to be transmitted from the first variable node (v1) to the first check node (c1) using C2V messages (… mc2[Wingdings font/0xE0] v32) of the check nodes (204 in Fig. 2) exclusive of the first check node (c1).  

Allowable Subject Matter
5.	Claims 4-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. With respect to claim 4, prior art does not teach wherein the determining a V2C message to be transmitted from the first variable node to the first check node comprises: summing values of C2V messages of the check nodes, excluding the first check 31SEC.4112C node, and a log likelihood ratio value of the first variable node.  
6.	Claims 11-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. With respect to claim 4, prior art does not teach wherein the determining a V2C message to be transmitted from the first variable node to the first check node comprises: summing values of C2V messages of the check nodes, excluding the first check 31SEC.4112C node, and a log likelihood ratio value of the first variable node.  





Contact Information

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linh Van Nguyen whose telephone number is (571) 272-1810. The examiner can normally be reached from 9:30 – 5:00 Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Dameon E. Levi can be reached at (571) 272-2105. The fax phone numbers for the organization where this application or proceeding is assigned are (571-273-8300) for regular communications and (571-273-8300) for After Final communications.

03/22/2021
/LINH V NGUYEN/Primary Examiner, Art Unit 2845